Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 18, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159142                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  RAMON DEMETRIUS JONES,                                                                                Elizabeth T. Clement
          Plaintiff-Appellant,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 159142
  v                                                                   COA: 345336
                                                                      Saginaw CC: 18-036498-AH
  SAGINAW CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the Clerk of the Court is directed to close this file
  because of plaintiff-appellant’s failure to pay the partial filing fee as directed by the Court’s
  order of February 20, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 18, 2019

                                                                                Clerk